OPINION OF THE COURT
Per Curiam.
Thomas Eric Gill has submitted an affidavit dated February 18, 1991, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Gill was admitted to the practice of law by this court on March 16, 1977.
Mr. Gill acknowledges that he is the subject of an investigation by the Grievance Committee for the Tenth Judicial District concerning allegations that he converted $90,000 of client funds for his own purposes. The respondent has made restitution and promises to refund any interest owing or *94confess judgment for the interest when funds are available to do so.
Mr. Gill indicates that he could not successfully defend himself on the merits against charges predicated upon the misconduct outlined in his affidavit of resignation, that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
The chief counsel for the Grievance Committee recommends that the court accept the resignation. Under the circumstances herein, the resignation of Thomas Eric Gill as a member of the Bar is accepted and directed to be filed. Accordingly, Thomas Eric Gill is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Brown and Kunzeman, JJ., concur.
Ordered that the resignation of Thomas Eric Gill is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Thomas Eric Gill is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Thomas Eric Gill shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Thomas Eric Gill is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.